MEMORANDUM **
Ruth Rabiela Rodriguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming an immigration judge’s decision denying her application for cancellation of removal. She contends, among other things, that the Board erred in concluding that pursuant to 8 U.S.C. § 1229b(b)(l)(C), her domestic violence conviction under California Penal Code § 273.5 made her ineligible for cancellation of removal. This contention is foreclosed by Gonzalez-Gonzalez v. Ashcroft, 390 F.3d 649 (9th Cir.2004). We therefore deny the petition for review.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.